EXHIBIT 10.3




[astv_ex10z3001.jpg] [astv_ex10z3001.jpg]

As Seen On TV, Inc.

A publicly traded company, ASTV

14044 Icot Blvd., Clearwater, FL 33760

Tel. (727) 288-2738 | Fax. (727) 330-7843

www.tvgoodsinc.com




AMENDMENT TO AGREEMENT







 

THIS AMENDMENT, dated as of the 8th day of March, 2013 (hereinafter the
“Amendment”), is entered into by and between Kevin Harrington (hereinafter the
“Service Provider”), and As Seen On TV, Inc., (hereinafter “ASTV”).




RECITALS:




WHEREAS, ASTV and Service Provider entered into a “Services Agreement” dated
October 28, 2011 (the “Services Agreement”) which is attached hereto and
incorporated herein by reference; and




WHEREAS, ASTV and Service Provider entered into a “License Agreement” dated
February 8, 2012 (hereinafter the “License Agreement”); and




WHEREAS, ASTV has agreed to certain amendments to the License Agreement so that
ASTV shall no longer be the exclusive owner of the “Licensed Property,” as that
term is defined in the License Agreement in return for Service Provider’s
agreement to the amendments set forth herein; and




NOW, THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and in consideration of the covenants and promises contained
herein, ASTV and Service Provider hereby agree as follows:




1.

The above Recitals are true and accurate and are hereby incorporated by
reference into this Amendment.

2.

Section 2(a) of the Services Agreement shall be amended so that Service Provider
shall no longer be required to serve as a member of the board of directors of
ASTV (hereinafter the “Board”) as part of his duties under the Services
Agreement.  Service Provider does hereby agree not to sit on the board of
directors of any entity that competes with the business of ASTV.  Service
Provider shall have the right to sit on the board of directors of a company that
does not compete with the business of ASTV if the Board grants its consent to
such a thing by a majority vote of its members, not including Service Provider,
the consent of which shall not be unreasonably withheld; and

3.

Section 3(a) of the Services Agreement shall be amended so that the “Base
Compensation,” as that term is defined in the Services Agreement, shall be
$225,000.

4.

Section 5(a) of the Services Agreement is hereby deleted in its entirety and
replaced with the following: “RESERVED.”

5.

Section 5(c) of the Services Agreement and all subsections thereof is hereby
deleted in its entirety and replaced with the following: “RESERVED.”

6.

Service Provider hereby agrees to comply with all orders from the Chief
Executive Officer and the Chief Financial Officer (collectively “the
Management”) of ASTV.  A failure on the part of Service Provider to comply with
an order from either member of the Management of ASTV will give ASTV the right
to terminate the Services Agreement “for cause” as that is defined in section
5(b) of the Services Agreement.










If there are any conflicts between the terms of this Amendment and the Services
Agreement, the terms of this Amendment shall control.




ASTV:

Service Provider:




As Seen On TV, Inc.  

Mr. Kevin Harrington







By: /S/STEVE ROGAI

By: /s/KEVIN HARRINGTON

Steve Rogai, CEO

Kevin Harrington






